Citation Nr: 1550076	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to May 17, 2011, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1999 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The February 2014 statement of the case included the issue addressed herein as well as the issue of entitlement to an increased rating for his service-connected psychiatric disability.  As the Veteran specified in the substantive appeal of March 2014 that he was only appealing the effective date issue, the increased rating matter is not before the Board at this time.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran filed a claim of entitlement to service connection for PTSD that was received by VA on May 17, 2011, more than one year following his separation from service, without having filed an informal or formal claim or having raised an inferred claim for PTSD prior to that date.


CONCLUSION OF LAW

The criteria for an effective date prior to May 17, 2011, for the award of service connection for PTSD have not been met.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Board notes that the Veteran's appeal of the effective date assigned for his service connection for PTSD arose from his disagreement with the grant of entitlement to service connection for PTSD.  Since the claim as to an earlier effective date is considered a "downstream" issue, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).  Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, a VCAA letter dated in September 2011 fully satisfied the above listed notice requirements.  The letter also explained to the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, it is clear from the statements of the Veteran and his representative that they understood how to substantiate the claim on appeal.  Thus, any error in the content or timing of notice is nonprejudicial.  

To the extent that the duty to assist may apply, there is no indication that any pertinent VA treatment records remain outstanding.  In addition, the Board acknowledges that the Veteran submitted a VA Form 21-4142 authorizing VA to obtain records from the San Luis Obispo Vet Center.  The RO subsequently requested the records from the Vet Center.  In response, the Vet Center provided a December 2011 letter detailing the Veteran's treatment at the facility and his psychiatric symptoms and diagnoses.  To the extent that there remain outstanding Vet Center records, such records cannot constitute a claim to VA for entitlement to service connection and, as such, the RO's failure to obtain these records does not constitute prejudicial error as they can in no way afford the Veteran an earlier effective date for the grant of entitlement to service connection for PTSD.  Furthermore, neither the Veteran nor his representative has argued that he has been prejudiced by any possible notice defects in this case, or that any pertinent evidence remains outstanding. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

The Veteran contends that service-connected PTSD was present from the time of his separation from service 2004 and that he was mistakenly diagnosed with depression by VA medical professionals.  These medical professionals also wrongly attributed his psychiatric symptoms to marital problems, when the problems actually were representations of his in-service stressors.    

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  However, if the claim is received within one (1) year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a veteran may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The United States Court of Appeals for Veterans Claims (the Court) has held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("there must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue.") 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).

In this case, the Veteran does not assert that he filed a claim for service connection prior to May 17, 2011.  Instead, he asserts that he would have filed a claim had he been correctly diagnosed with PTSD during the period from 2004 to 2011.  He filed a claim for benefits in 2011, after being diagnosed with PTSD during treatment at the San Luis Obispo Vet Center.  Prior to that, he only filed a claim in May 2007 for a bilateral knee condition and bowel condition.  

Thus, the Veteran does not allege RO adjudicative error.  Instead, he contends that there was medical error in the failure of VA medical personnel.  Although sympathetic to the Veteran's argument, the Board is bound by the law and cannot grant benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Even assuming that VA misdiagnosed the Veteran's PTSD, such misdiagnosis cannot entitle the Veteran to an earlier effective date for the grant of service connection.  As discussed above, the law mandates that the earliest date on which service connection can be granted is the later of the date entitlement arose or the date his claim was received by VA, which was May 17, 2011.  In this case, entitlement arose earlier than the filing of the claim and, therefore, the effective date of the grant of service connection cannot be earlier than the date of claim, May 17, 2011.  

In conclusion, there simply is no legal basis to award an effective date prior to May 17, 2011.  The Board is constrained by the law and regulations made by Congress governing the establishment of effective dates for the award of compensation.  Thus, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.



ORDER

Entitlement to an effective date prior to May 17, 2011, for the grant of entitlement to service connection for PTSD is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


